Exhibit 99.1 CONTACT: Brett Scott, Chief Financial Officer 949-453-0150 bscott@alsius.com Alsius Corporation Reports Second Quarter 2007 Results Announces $3 Million Warrant Repurchase Program Irvine, Calif., August 14, 2007 Alsius Corporation (Nasdaq: ALUS), a worldwide leader in advanced patient temperature management therapies today reported financial results for its second quarter ended June 30, 2007. Revenue for the quarter increased 108% to $2.5 million, compared with $1.2 million in the second quarter of 2006. Gross margin increased to $0.3 million, up from $(0.3) million in the second quarter of 2006. Net loss for the second quarter of 2007 increased 11% to $5 million or $0.42 per share, from $4.5 million or $0.41 per share for the second quarter of 2006.The company’s financial results are being reported for the first time since its listing on NASDAQ on July 12, 2007 as a result of its June 21 merger with Ithaka Acquisition Corporation. “The quarter’s revenue growth reflects Alsius’ continued penetration of worldwide markets, a growing installed base of CoolGard systems, and increased catheter utilization. In addition, our gross margin gains reflect manufacturing improvements from increased production. Our net loss widened, as expected, as we made investments to drive further market penetration with an enhanced sales and marketing infrastructure,” said Bill Worthen, President and CEO. Worthen also indicated that shortly after the close of the second quarter the company had been awarded an exclusive three-year sales, marketing and customer service contract from Amerinet, a market leading hospital group purchasing organization (GPO) serving more than 2,200 acute care facilities across the country. The agreement positions Alsius as the only provider to Amerinet hospitals of intravascular temperature management systems to administer patient cooling and warming therapy. Warrant Repurchase Program OnAugust 9, 2007,Alsius' board of directors authorized awarrant repurchase program that enablesthe companytodeploy up to $3 million to repurchaseoutstanding warrants from time to timein the open market, through block trades or otherwise, pursuant to applicable securities laws. Depending on market conditions and other relevant factors,Alsius may begin or suspend repurchases at any time without any prior notice.Any warrants acquired through the repurchase program will be cancelled. No time limit was set for completion of the program. Outlook and Financial Guidance Management's guidance for full-year 2007 revenues is in the range of $11.5 to $12.5 million. Worthen commented, “We expect our historically robust revenue growthrate to continue. We believe our high closure rateand recent winsclearly position us as the technologically superior solution.” more Alsius Q207 Results 8/14/07 Page 2 “We are reducing our guidance for full-year 2007 revenues for several reasons. Because it took longer than expected to close the Ithaka merger, we delayed new product launchesand slowed regulatory activities in certain territories outside the U.S. until the merger was completed. In addition, because hospitals are using a more formal evaluation process to make their final purchase decisions, our selling cycle has lengthened,” Worthen noted. Chairman of the Alsius Board of Directors Paul Brooke added, “The market for patient temperature management is stronger than ever. Hospitals worldwide are recognizing that they must move their temperature management technology to a new level in a variety of hospital settings, and we believe we are at the forefront of that momentum.” Conference Call Alsius will host a conference call and webcast on August 14, 2007 at 1:30 pm. PT.To participate in the teleconference, participants in the U.S. and Canada may call 877-704-5384while international callers should dial 913-312-1297. No password is required for the live teleconference. To access the webcast, please go to the Investor Relations page on our website www.alsius.com. A replay of the conference call webcast will be available for two weeks beginning on August 14 90 minutes after the call has been completed. For replays, dial 719-457-0820 (U.S. and Canada) and 888-203-1112 (international).The replay password is 2422310. An archived copy of the webcast will also be available in the Investor Relations tab ofwww.alsius.com. ABOUT ALSIUS Alsius, headquartered in Irvine, CA, is a commercial-stage medical device company that develops, manufactures and sells proprietary products to precisely control patient temperature in hospital critical care settings. Controlling body temperature, through cooling and warming, is becoming the standard of care for patients in certain critical conditions and those undergoing a variety of surgical procedures. Alsius markets a comprehensive suite of catheter-based intravascular temperature management products that address the need for effective, accurate, easy-to-use and cost-effective control of body temperature in critical care patients. Alsius' products consist of the CoolGard and Thermogard systems and three families of single-use catheters. The systems are computer-controlled temperature regulation units that circulate cool or warm saline in a closed-loop through balloons that surround the catheters. Alsius' catheters are inserted into a major vein through a patient's neck or groin and achieve rapid and precise temperature management through contact with the patient's blood flow. Unlike conventional external temperature management products, such as cooling and warming blankets and ice packs, Alsius' intravascular products cool and warm the patient from the inside out, more effectively managing body temperature and allowing caregivers easier access to administer patient care. For more information, visit www.alsius.com. Forward Looking Statements This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act, with respect to Alsius' future business performance and expectations. Forward-looking statements are typically identified by words or phrases such as "believe," "expect," "position," "achieve," and similar expressions. These statements are not guarantees of future performance and involve risks and uncertainties. Actual results may differ significantly from those in the forward-looking statements as a result of a number of factors, including those described from time to time in the Company's filings with the Securities and Exchange Commission. The Company undertakes no duty to update any forward-looking statements made herein, except as required by law. Tables to follow Alsius Q207 Results 8/14/07 Page 3 ALSIUS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands, except share data) June 30, 2007 December 31, 2006 ASSETS Current Assets: Cash and cash equivalents $ 43,039 $ 647 Accounts receivable, net of allowances of $19 and $13 2,212 1,517 Inventories 3,585 2,368 Prepaid expenses 336 189 Total current assets 49,172 4,721 Property and equipment, net 392 360 Evaluation equipment, net 706 636 Other assets 491 523 TOTAL $ 50,761 $ 6,240 LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable $ 2,793 $ 2,361 Accrued liabilities 1,665 1,785 Current portion of promissory notes 4,167 9,318 Current portion of capital lease obligation 24 20 Total current liabilities 8,649 13,484 Long-term debt—less current portion 5,094 1,343 Warrant liabilities and embedded derivatives — 5,030 Capital lease obligation 95 95 Total liabilities 13,838 19,952 Commitments and Contingencies (Note 12) Redeemable common stock (Note 3) 5,501 — Redeemable convertible preferred stock — 46,643 Shareholders’ Equity (Deficit): Preferredstock, $0.0001 par value—1,000,000 shares authorized; no shares issued or outstanding — — Common stock, $0.0001 par value—75,000,000 shares authorized; 18,974,100 sharesissued and outstanding at June 30, 2007 2 — Common stock, no par value—20,000,000 shares authorized; 78,942 sharesissued and outstanding at December 31, 2006 — 16,430 Additional paid-in capital 118,730 — Deferred stock-based compensation — (793 ) Accumulated deficit (87,310 ) (75,992 ) Total shareholders’ equity (deficit) 31,422 (60,355 ) TOTAL $ 50,761 $ 6,240 more Alsius Q207 Results 8/14/07 Page 4 ALSIUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except share and per share data) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Revenue $ 2,500 $ 1,227 $ 4,525 $ 2,249 Cost of revenue 2,169 1,479 4,114 3,017 Gross margin 331 (252 ) 411 (768 ) Operating expenses: Research and development 723 632 1,592 1,390 Sales and marketing 2,634 1,439 5,033 2,681 General and administrative 636 1,872 1,721 2,805 Total operating expenses 3,993 3,943 8,346 6,876 Loss from operations (3,662 ) (4,195 ) (7,935 ) (7,644 ) Interest and dividend income 41 32 53 59 Interest expense (1,488 ) (365 ) (3,355 ) (512 ) Other income (expense) 150 (5 ) (81 ) (78 ) Net loss $ (4,959 ) $ (4,533 ) $ (11,318 ) $ (8,175 ) Net loss per share- basic and diluted $ (0.42 ) $ (0.41 ) $ (0.99 ) $ (0.74 ) Weighted average shares outstanding-basic and diluted 11,8532 10,974 11,416 10,974 SOURCE: Alsius Corporation Alsius Corporation Brett L. Scott, 949-453-0150 Chief Financial Officer # # #
